Case: 21-60520     Document: 00516381623         Page: 1     Date Filed: 07/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          July 5, 2022
                                  No. 21-60520                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Faithful Nchu-U Ning-Kum,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A213 475 817


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Faithful Nchu-U Ning-Kum, a native and citizen of Cameroon,
   petitions for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing her appeal from an order of the immigration judge (IJ) concluding
   that she was ineligible for asylum, withholding of removal, and relief under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60520       Document: 00516381623             Page: 2      Date Filed: 07/05/2022




                                        No. 21-60520


   the Convention Against Torture (CAT). We review the BIA’s decision and
   will consider the IJ’s decision only to the extent it influenced the BIA. Singh
   v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
          The IJ denied Ning-Kum’s claims for relief based on an adverse
   credibility finding, and the BIA determined that the IJ had not clearly erred
   in her credibility finding. Because she has not adequately briefed a challenge
   to the agency’s adverse credibility determination, Ning-Kum has waived the
   issue. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
          Ning-Kum’s contention that the IJ failed to develop the record lacks
   merit. Although we have recognized that the IJ has a duty to develop the
   record, particularly where an alien appears pro se, see Arteaga-Ramirez
   v. Barr, 954 F.3d 812, 813 (5th Cir. 2020), the IJ fulfilled her duty by asking
   open-ended questions of Ning-Kum regarding the threats and harms she had
   experienced in Cameroon, as well as her fear of harm in the future, and giving
   her the opportunity to testify on these topics. See Lopez-Rodriguez v. INS, 20
   F.3d 467, No. 93-5242, 1994 WL 122108, *6 (5th Cir. Mar. 24, 1994)
   (unpublished). 1 The IJ was not Nung-Kim’s advocate, see Arteaga-Ramirez,
   954 F.3d at 813, and she did not have “a duty to develop the facts necessary
   to prove [Nung-Kim’s] case,” Lopez-Rodriguez, 1994 WL 122108, *6.
          Turning to the BIA, Ning-Kum argues that it erred by failing to
   consider the additional evidence she submitted in conjunction with her
   appeal; she asserts that the BIA should have treated her appeal like a motion
   to remand. The BIA does not consider new evidence on appeal. Matter of
   Santos, 28 I. & N. Dec. 552, 561 n.4 (BIA 2022). Further, because Ning-Kum
   has not shown that the proffered new evidence was previously unavailable,


          1
            Although unpublished, the opinion in Lopez-Rodriguez is precedential because it
   was issued before January 1, 1996. See 5th Cir. R. 47.5.3.




                                              2
Case: 21-60520     Document: 00516381623           Page: 3   Date Filed: 07/05/2022




                                    No. 21-60520


   she has not shown that the BIA erred by not ordering a remand. See Matter
   of Coelho, 20 I. & N. Dec. 464, 472 (BIA 1992); Milat v. Holder, 755 F.3d 354,
   365 (5th Cir. 2014).
          Here, the agency’s unchallenged adverse credibility determination is
   dispositive of Ning-Kum’s claims for asylum and withholding of removal
   because she cannot establish a subjective fear of future persecution. See
   Arulnanthy v. Garland, 17 F.4th 586, 596-97 (5th Cir. 2021). Accordingly, we
   need not address Ning-Kum’s contentions that the BIA erred by failing to
   consider whether she qualified for asylum based on a pattern or practice
   theory of persecution and that the BIA erred by failing to consider all
   evidence of a well-founded fear of persecution. See INS v. Bagamasbad, 429
   U.S. 24, 25 (1976). Finally, because Ning-Kum raises no challenge to the
   denial of her CAT claim, she has abandoned it. See Soadjede, 324 F.3d at 833.
          The petition for review is DENIED.




                                         3